Citation Nr: 0528261	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from January 1989 to May 1991, 
with a period of active duty for training from January 22, 
1987, to May 29, 1987. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In connection with his appeal the veteran testified at a 
videoconference hearing in June 2005 before the undersigned, 
and accepted such hearing in lieu of an in-person hearing 
before a Veterans Law Judge.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The veteran has been diagnosed with a personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Personality disorders are not diseases or 
injuries for VA compensation purposes and may not be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); Beno v. 
Principi, 3 Vet. App. 439 (1992).  

A review of the record shows that the veteran was diagnosed 
as having a personality disorder during active duty.  More 
recent medical evidence shows that he continues to be 
diagnosed as having a personality disorder, but carries other 
psychiatric diagnoses as well.  The claim of entitlement to 
service connection for an acquired psychiatric disorder is 
addressed separately in the REMAND section below.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to service connection 
for a personality disorder; thus, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, since this claim is controlled solely by the 
law and there is no dispute over the facts, no further action 
is required under the Veterans Claims Assistance Act of 2000, 
enacted on November 9, 2000.  See Smith (Claudus) v. Gober, 
14 Vet. App. 227, 231-232 (2000).


ORDER

Service connection for a personality disorder is denied.




REMAND

At his June 2005 hearing, the veteran identified ongoing 
psychiatric treatment from numerous medical providers for the 
period after service.  He also stated that he was receiving 
Social Security disability benefits.  After the hearing, the 
veteran submitted some of the records for the period after 
service; however, he stated that he could not obtain others, 
and he stated that he was unable to obtain his Social 
Security records.  

The veteran has indicated the possible existence of medical 
records pertinent to his appeal.  While the veteran has made 
an attempt to obtain these records, the Board finds that 
additional efforts must be made either to obtain the records 
or to verify that they no longer exist, prior to reaching a 
decision in the veteran's case.  

Moreover, with respect to the veteran's Social Security 
records, although the veteran has apparently contacted the 
Social Security Administration (SSA) to obtain his records, 
in the absence of certification from SSA that the records no 
longer exist, the Board believes that an additional effort 
must be made to obtain them.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).

In addition, the Board notes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his current acquired psychiatric disorder.

In this regard, the Board notes that the VCAA and the 
pertinent implementing regulation provide that an examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In this case, the veteran has current diagnoses of bipolar 
disorder, dysthymia, major depression, and psychotic disorder 
NOS.  Moreover, the service medical records show treatment in 
service following a suicide attempt.  The veteran was 
diagnosed with an adjustment disorder with depressed mood in 
addition to the diagnosis of a personality disorder NOS, 
addressed separately above.  The Board finds that the 
documented suicide attempt in service, and the diagnosis of 
an adjustment disorder meet the definition of an "injury or 
disease;" and further finds that such in-service injury or 
disease may be related to the veteran's current psychiatric 
diagnoses.  Therefore, under Charles, a VA examination and 
nexus opinion are necessary.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to psychiatric 
treatment or evaluation, or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include the 
veteran's SSA records.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present acquired psychiatric disorders.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorders, as to 
whether there is a 50 percent or better 
probability that the disorder is related 
to the veteran's military service.  The 
supporting rationale for each opinion 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


